Citation Nr: 1026632	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  99-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.  
He died in September 1998.  The present appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2001 the appellant and her daughter testified at a 
hearing at the RO before a Decision Review Officer (DRO).  A 
transcript of that hearing is associated with the file.

In September 2006 the Board issued a decision denying the appeal.  
The appellant thereupon appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
issued an Order in February 2008 that granted a joint motion of 
the parties to vacate the Board's decision.


REMAND

This case has been remanded on three previous occasions.  
Unfortunately, another remand is required.

In February 2010 the Board referred the case to an Independent 
Medical Expert (IME) for an opinion regarding the relationship 
between herbicide exposure and the Veteran's death.  The 
requested IME opinion has been received in the form of a March 
2010 report from Dr. Daniel K. Brown of the University of 
Arkansas College of Medicine.

The appellant's representative has now submitted a June 2010 
letter by Dr. Patrick Carey of St. Joseph's Medical Center that 
disagrees with the opinion of Dr. Brown.  The representative did 
not waive the veteran's right to have this evidence initially 
considered by the originating agency.   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO or AMC should readjudicate the 
appellant's claims in light of the entire 
record, but specifically considering the new 
evidence submitted by the appellant's 
representative directly to the Board.  

2.  If any benefit sought on appeal is not 
granted, the RO should furnish to the 
appellant and her representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The appellant need take no action unless she is otherwise 
notified, but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

